Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered July 22, 1994, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that he did not receive the effective assistance of counsel. The defense counsel’s *313failure to make pretrial motions did not render her performance ineffective in this case (see, People v Rivera, 71 NY2d 705, 709; People v Strempack, 71 NY2d 1015; People v Jackson, 186 AD2d 389). Under the totality of the circumstances, it cannot be said that the defendant was denied his constitutional right to the meaningful representation of counsel (see, People v Baldi, 54 NY2d 137).
The defendant’s contention that the defense counsel incorrectly informed him that he would be eligible for work release in three years is dehors the record and may not be raised on the direct appeal (see, People v Simon, 196 AD2d 851).
We have examined the defendant’s remaining contentions, including those raised in his reply brief, and find them to be without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.